UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-6174



In Re:   DAVID WILBERT SHANTON, SR.,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                      (CA-01-81-3, CR-89-250)


Submitted:   February 5, 2002          Decided:    February 13, 2002


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Wilbert Shanton, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      David Wilbert Shanton, Sr., has filed a petition for a writ of

mandamus in this court to compel the district court to expedite its

consideration of his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001), and to find that the court’s referral of the

§ 2254 petition to a magistrate judge for a report and recommen-

dation was error.    The granting of a writ of mandamus is a drastic

remedy to be used in extraordinary circumstances. In re Beard, 811

F.2d 818, 826-27 (4th Cir. 1987).        A petitioner must show that he

has a clear right to the relief sought, that the respondent has a

clear duty to perform the act requested by petitioner, and that

there is no other adequate remedy available.         In re First Fed. Sav.

& Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).              Shanton has

failed to make the requisite showing for such extraordinary relief.

Our review of the district court docket sheet discloses that there

has been no undue delay in considering Shanton’s § 2254 petition by

the   district   court   and   magistrate   judge.     Although   we   grant

Shanton’s motion to proceed in forma pauperis, we deny his petition

for a writ of mandamus.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                          PETITION DENIED


                                     2